EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-188734, 333-190288, 333-180403, 333-156502, 333-163321 and 333-130338), and Form S-8 (Nos. 333-163823, 333-144862, 333-124626, and 333-138674) of Cadiz Inc. of our reportdated March 10, 2014 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Los Angeles, California March 10, 2014
